United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.J., Appellant
and
U.S. POSTAL SERVICE, BALTIMORE
CARRIER ANNEX, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-364
Issued: October 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2009 appellant filed a timely appeal of the November 5, 2009 merit
decision of the Office of Workers’ Compensation Programs finding that she received an
overpayment of compensation, denying waiver of recovery of the overpayment and directing
repayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,670.70 for the period July 18 to August 14, 2008; and (2) whether the Office
properly denied waiver of the overpayment.
On appeal, appellant contends that the Office did not consider her monthly expenses or
her inability to pay past due bills.

FACTUAL HISTORY
The Office accepted that on June 30, 2008 appellant, then a 37-year-old letter carrier,
sustained temporary exacerbation of pyriformis syndrome (lesion of the sciatic nerve) while
using a hand truck to carry tubs of mail up steps and push parcels.1 Appellant stopped work on
July 18, 2008. On January 29 and February 16, 2009 she filed Form CA-7 claims for wage-loss
compensation for the period July 18, 2008 to February 13, 2009. On February 24, 2009 the
Office issued a wage-loss compensation for the period July 18, 2008 to February 13, 2009.
By letter dated April 16, 2009, the Office advised the employing establishment that since
appellant’s new traumatic injury claim had been filed within 30 days of her injury, she was
entitled to continuation of pay (COP) for 45 days from July 18 to August 14, 2008. The Office
stated that it would declare an overpayment of compensation for this period.
On April 16, 2009 the Office made a preliminary determination that appellant received an
overpayment of compensation in the amount of $2,670.79 for the period July 18 to August 14,
2008 because she received compensation for temporary total disability during the same period
she received continuation of pay. It found that appellant was without fault in creating the
overpayment. Appellant was advised that she could request a telephone conference, a final
decision based on the written evidence only or a prerecoupment hearing within 30 days if she
disagreed that the overpayment occurred, with the amount of the overpayment or if she believed
that recovery of the overpayment should be waived. The Office requested that appellant
complete an accompanying overpayment recovery questionnaire (Form OWCP-20) and submit
financial documents.
On April 23, 2009 appellant requested a telephonic prerecoupment hearing with an Office
hearing representative. She submitted a Form OWCP-20 dated April 23, 2009. Appellant did
not report any monthly income. Her monthly expenses included $1,575.00 for rent or mortgage,
$240.00 for food, $175.00 for clothing, $500.00 for utilities, $50.00 for a Visa credit card and
$592.00 for a car payment, totaling $3,132.00. Appellant had $1,048.00 in a checking account
and $537.00 in a savings account, totaling $1,585.00. She stated that she never received COP
from the employing establishment.
At the October 2, 2009 hearing, appellant did not contest that she received an
overpayment of compensation but requested waiver. She stated that she had not returned to work
and her only source of income was her workers’ compensation benefits. Her parents lived with
her and she paid all their expenses. Following the hearing, appellant submitted financial records
which listed $15.00 in a savings account and $591.67 in a checking account. Her monthly
expenses included $28.00 for “Oaks at Old Court HOA,” $305.17 for wireless service for three
telephones, $1,742.36 for mortgage, $200.00 for car insurance, $65.51 for electricity, $57.77 for
water, and $40.00 for Visa and $25.00 for MasterCard credit cards.
1

Appellant initially filed a Form CA-2a claim alleging that she sustained a recurrence of disability on June 30,
2008 due to an accepted December 13, 2006 employment-related right hip contusion injury assigned Office File No.
xxxxxx871. On April 5, 2008 she returned to full-time limited-duty work. By letter dated December 31, 2008, the
Office determined that appellant’s claim should be treated as a new traumatic injury claim rather than as a
recurrence of disability because it arose from the new June 30, 2008 employment incident.

2

On October 5, 2009 appellant returned to full-time full-duty work. Her gross monthly
salary was $4,210.00 based on an annual salary of $50,525.00 with no premium pay. Premiums
for health and life insurance in the amount of $70.18 and $6.62, respectively, were deducted
from appellant’s biweekly wages which totaled $154.00 per month. Appellant’s net monthly
salary was $4,056.00.
By decision dated November 5, 2009, the Office hearing representative finalized the
overpayment in the amount of $2,670.70. He denied waiver of recovery of the overpayment,
finding that appellant’s monthly income of $4,056.00 exceeded her monthly expenses of
$3,210.00.2 The hearing representative directed recovery of the overpayment at the rate of
$150.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of the Federal Employees’ Compensation Act provides in pertinent part
that, when an overpayment has been made to an individual under this subchapter because of an
error of fact or law, adjustment shall be made under regulations prescribed by the Secretary of
Labor by decreasing later payments to which an individual is entitled.3
Section 8116(a) of the Act provides that an employee who is receiving compensation for
an employment injury may not receive wages for the same time period.4 Section 8118(c) of the
Act provides that compensation for disability does not begin until termination of continuation of
pay or the use of annual or sick leave ends.5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $2,670.70. The record reflects that appellant filed claims for wage loss for the period July 18,
2008 to February 13, 2009. During this period, she received compensation payments for
temporary total disability from the Office and continuation of pay from the employing
establishment. The Office determined that the amount of compensation appellant received for
the period July 18 to August 14, 2008 totaled $2,670.70 and, after deducting appellant’s health
benefits and life insurance of $70.18 and $6.62, respectively, an overpayment existed in the
amount of $2,670.70. Because appellant received regular full-time wages from the employing
establishment during the period July 18 to August 14, 2008, she was not entitled to disability
compensation from the Office for the same period. The Board finds that her receipt of dual
payments created an overpayment of compensation.

2

In the November 5, 2009 decision, the Office hearing representative disallowed $231.00 of the $305.00 expense
for wireless telephone service as only one telephone was allowed which resulted in a monthly expense of $74.00.
He also disallowed $28.00 for “Oaks at Old Court HOA” as no explanation was provided for this expense.
3

5 U.S.C. § 8129(a).

4

Id. at § 8116(a).

5

Id. at § 8118(c).

3

There is no contrary evidence nor does appellant contest the fact and the amount of the
overpayment. The Board finds that appellant received an overpayment of $2,670.70 for the
period July 18 to August 14, 2008.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.6 Section 8129(b) of the
Act7 provides that an overpayment of compensation shall be recovered by the Office unless
incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.8
Section 10.436 of the implementing regulations9 provide that recovery of an overpayment
would defeat the purpose of the Act if such recovery would cause hardship to a currently or
formerly entitled beneficiary because: the beneficiary from whom the Office seeks recovery
needs substantially all of his or her current income (including compensation benefits) to meet
current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed
a specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.10 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.11
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.12
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.
6

See Robert Atchison, 41 ECAB 83, 87 (1989).

7

5 U.S.C. § 8129(b).

8

Michael H. Wacks, 45 ECAB 791, 795 (1994).

9

20 C.F.R. § 10.436.

10

An individual’s assets must exceed a resource based of $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6(a)(1)(b) (October 2004).
11

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

12

20 C.F.R. § 10.437.

4

Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver.13
ANALYSIS -- ISSUE 2
In denying waiver of recovery of the overpayment, the Office reviewed appellant’s
income, expenses and assets as listed in her April 23, 2009 OWCP-20 form and reported during
the October 2, 2009 telephone conference. Appellant had monthly income of $4,056.00,
monthly expenses of $3,210.00 and assets of $592.00 in a checking account and $15.00 in a
savings account. The Board finds that, as appellant’s monthly income of $4,056.00 exceeds her
monthly expenses of $3,210.00 by $846.00 which is more than the $50.00 minimum, she does
not need substantially all of her income to meet current ordinary and necessary expenses. The
Board finds, therefore, that appellant is not entitled to waiver under the defeat the purpose of the
Act standard.14
There is no evidence in this case and appellant did not allege that she relinquished a
valuable right or changed her position for the worse in reliance on the excess compensation she
received for the period July 18 to August 14, 2008. The Board finds that, pursuant to its
regulations, the Office properly determined that recovery of the overpayment would not be
against equity or good conscience.15
On appeal, appellant contended that the Office failed to accurately consider her monthly
expenses, as she paid all expenses associated with the care of her mother who died on
November 3, 2009. However, the record does not contain any financial documents supporting
such expenses. Appellant contended that the Office did not consider the $28.00 “Oaks at Old
Court HOA” fee, which was for her homeowners’ association. The Office hearing representative
properly disallowed this expense in the November 5, 2009 decision as the financial document
submitted in support of the $28.00 expense did not indicate the purpose of the payment.
Appellant contended that the Office incorrectly stated that her wireless telephone bill was $77.00
rather than $159.00. The Board finds that this constitutes harmless error as inclusion of the
$159.00 expense would not change the finding that appellant’s monthly income exceeds her
monthly expenses by more than $50.00 and, thus, she does not need substantially all of her
income to meet current ordinary and necessary expenses. Appellant contended that, although the
Office correctly noted that her monthly mortgage was $1,700.00, it did not acknowledge that she
was seven months past due in her payments and was struggling to pay them. She bears the

13

Id. at § 10.438.

14

See supra note 7; George A. Rodriguez, 57 ECAB 224 (2005) (Office procedures state that an individual is
deemed to need substantially all of his or her income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00); Nina D. Newborn, 47 ECAB 132 (1995).
15

With respect to recovery of the overpayment, the Board’s jurisdiction is limited to reviewing those cases where
the Office seeks recovery from continuing compensation payments under the Act. As appellant is no longer
receiving wage-loss compensation in this case, the Board does not have jurisdiction with respect to recovery of the
overpayment. Ricky Greenwood, 57 ECAB 462 (2006).

5

responsibility to provide information about income, expenses and assets.16 The Office based its
decision on the financial evidence provided by appellant.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $2,670.70 for the period July 18 to August 14, 2008 due to the payment of dual compensation.
The Board further finds that the Office properly denied waiver of the overpayment.17
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

16

20 C.F.R. § 10.438.

17

As appellant returned to work and is no longer in receipt of wage-loss compensation benefits, the Board has no
jurisdiction to review the recovery of the overpayment. The Board’s jurisdiction is limited to those cases where the
Office seeks recovery from continuing compensation benefits under the Act. See Bob R. Gilley, 51 ECAB 377
(2000); see also 20 C.F.R. § 10.441(a) (regarding recovery from continuing compensation payments).

6

